DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 - 40, the parenthesis render the claims indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation upper 40%, and the claim also recites upper third 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 - 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by T. Takano, JPH 11-278195 (“Takano”).  Takano discloses a side airbag of a vehicle occupant restraint system (abstract) which is provided to be mounted especially on a vehicle seat ([Problem], paragraph [0002]) and which includes an inflatable head gas cushion ([0003], [0006], 9) and an inflatable torso gas cushion (8) connected to the head gas cushion both of which form separate inflatable compartments of the side airbag, wherein the head gas cushion and the torso gas cushion are formed by separate inflatable cushions fastened to each other in a connecting section (6, 17).
In reference to claims 22, Takano further discloses the head gas cushion is fastened to an upper end of the torso gas cushion (upper 8, near 6); wherein the head gas cushion is connected to the torso gas cushion so that, in the inflated condition of the side airbag, the head gas cushion is bent vis-a-vis the torso gas cushion (fig. 20); wherein, in the mounted and inflated condition, an occupant side of the side airbag (3b) formed by the outer wall portions close to the vehicle occupant of the head gas cushion and the torso gas cushion extends in a concavely curved manner (fig. 2); wherein an outer wall of the head gas cushion (9) includes two outer wall portions (3a, 3b at 9) interconnected along a peripheral line (fig. 1), the peripheral line defining a head gas cushion parting plane (fig. 2) and an outer wall of the torso gas cushion (8) including two outer wall portions (3a, 3b at 8) which are interconnected along a peripheral line (fig. 1), the peripheral line defining a torso gas cushion parting plane (fig. 2), wherein the head gas cushion parting plane is inclined at an angle of about 20ᵒ to 90ᵒ (fig. 2) vis-a-vis the torso gas cushion parting plane; wherein the connecting section between the head gas cushion and the torso gas cushion is located on the side of the parting planes close to the vehicle occupant; wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion close to the vehicle occupant of the torso gas cushion, especially in an upper end section of the outer wall portion (17) close to the occupant of the torso gas cushion (9); wherein the connecting section between the head gas cushion and the torso gas cushion is disposed on the outer wall portion  close to the vehicle occupant of the torso gas cushion in the vehicle vertical direction in the upper 40% (embodiment of fig. 5); wherein the connecting section between the head gas cushion and the torso gas cushion is located at the head gas cushion on the side of the parting plane far from the vehicle occupant at the outer wall portion (6a, 14a) far from the vehicle occupant; wherein an extension of the head gas cushion (9) and of the torso gas cushion along the respective parting planes (fig. 2) is larger than a thickness of the inflated head and torso gas cushions when viewed in the vehicle longitudinal direction (fig. 2, 5); wherein all cut parts of the outer wall portions (3a, 3B) can be separately flatly spread; wherein the inflatable volume of the head gas cushion is smaller than that of the torso gas cushion (fig. 5); wherein the connecting section includes at least one overflow orifice (ends of 6a, 6b, 6c) fluidly connecting the head gas cushion to the torso gas cushion (fig. 4); wherein the connecting section forms a pivot axis (S-Y) between the head gas cushion and the torso gas cushion (fig. 1); wherein the pivot axis is arranged at an angle (fig. 1 and 2) from 20ᵒ to 90° with the vehicle vertical axis; wherein by a positioning element (6, 14), the positioning element being fastened to the torso gas cushion and the head gas cushion, especially for stabilizing the position of the head gas cushion relative to the torso gas cushion in an inflated condition of the side airbag (fig. 2, 5); wherein at least one outer wall portion and/or cut part of the head gas cushion and/or of the torso gas cushion comprises a shaping portion (fig. 1); wherein a shaping tether (6c, 6d, 6e, 14d) is arranged and/or integrated in the head gas cushion (18) and/or in the torso gas cushion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Wahl et al. WO 2017/032700 (“Wahl”).  Takano discloses the torso gas cushion including an injecting portion (5) that is fixed to a backrest of the driver seat (1, [0027]); and the side airbag mounted on the driver seat but does not disclose it on the side facing a passenger seat.  Wahl teaches a side airbag (page 2, 9th paragraph) mounted on a driver seat on the side facing a passenger seat (fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Takano such that it comprised the side airbag mounted on the driver seat on the side facing a passenger seat in view of the teachings of Wahl rd paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616